Citation Nr: 1607875	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-31 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1974 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from August 23, 2010.

The Board remanded the case for further development in January 2014.  The case has since been returned to the Board for appellate review.  

In January 2014, subsequent to the RO's November 2011 statement of the case, the Veteran filed a claim of entitlement to service connection for ischemic heart disease.  In developing that claim, the RO received private medical evidence.  This evidence was not previously considered by the RO, and the Veteran has not submitted a waiver of the RO's initial consideration.  However, this private medical evidence relates entirely to the Veteran's service-connected ischemic heart disease, and there is no indication that it pertains to posttraumatic stress disorder (PTSD).  As such, the additional evidence is not relevant to the issue on appeal.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied as to the issue of entitlement to a higher initial evaluation for his PTSD.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has never identified any post-service treatment for his PTSD.  For example, in January 2014, he submitted three VA Form 21-4142s for private treatment, but specified that these facilities treated his cardiac conditions.  The private treatment records themselves give no indication of any psychiatric treatment.  Moreover, the Veteran denied any treatment for his PTSD at the December 2010 and August 2014 VA examinations, and he did not respond to the AOJ's March 2014 request that he identify any VA or private treatment for his service-connected PTSD.  

The Veteran was also afforded VA examinations in December 2010 and August 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported history.  Each examiner performed a mental status examination and fully addressed the schedular criteria relevant to rating the disability in this case.  

The Board also finds that the AOJ has complied with the Board's January 2014 remand directives.  In March 2014, the AOJ provided the Veteran the opportunity to identify any outstanding VA or private treatment records and specifically requested his authorization to release any private treatment records related to his service-connected PTSD.  However, as discussed above, he did not respond.  In addition, the AOJ afforded the Veteran an August 2014 VA examination.  Therefore, the Board finds that the AOJ has complied with the January 2014 remand directives.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently assigned a 30 percent disability evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The evidence for consideration in this case includes the December 2010 and August 2014 VA examination reports and the Veteran's lay statements.  

During the December 2010 VA examination, the Veteran recounted his experience with insomnia, nightmares, and poor concentration, but he denied any hospitalization or treatment for PTSD.  He indicated that, prior to his retirement in 2003, he had enjoyed good relationships with his supervisors and co-workers.  He indicated that he retired due to difficulty focusing on the job, which he attributed to his sleep problems and poor concentration.  The Veteran described his family relationships with his mother, siblings, children, and wife as good, but noted that his PTSD symptoms were a stressor in his marriage.  

The December 2010 examiner objectively noted mild memory loss, suspiciousness, impaired attention and focus, difficulty concentrating, anxiety, and a depressed mood.  She also noted the lack of abnormal speech, impaired judgement, hallucinations, obsessive behavior, suicidal ideation, and homicidal ideation.  The Veteran similarly denied a history of violent behavior or suicide attempts.  The examiner also described the Veteran as oriented and exhibiting appropriate hygiene.  The Vetera had recurrent recollections of the event, recurrent distressing dreams, intense distress at exposure to similar events, avoidance of stimuli associated with the event, feelings of detachment, increased arousal, irritability, exaggerated startle response, difficulty concentrating, and hypervigilance.  The examiner diagnosed him with PTSD and assigned a GAF score of 50.  She stated that the best description of the Veteran's psychiatric impairment was an occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

In his February 2011 notice of disagreement (NOD), the Veteran described retiring early in 2003 due to PTSD symptoms.  He listed these symptoms as impaired family relationships, social avoidance, mood impairment such as depression, impaired judgement, weekly panic attacks, and occasional hallucinations.  In his December 2011 substantive appeal, he reported aggressive behavior, paranoia, anxiety, nightmares, and suicidal ideation.  He highlighted that the symptoms of nightmares, insomnia, poor concentration, memory impairment, and social isolation had increased since the December 2010 VA examination.  

At the August 2014 VA examination, the Veteran again described his marriage as very good and his relationship with his children as good.  The Veteran also repeated that he seeks no treatment of any kind for his PTSD and that he had retired.  However, he now characterized his retirement as mandatory based on his age.  The Veteran also described symptoms involving nightmares, distress in reaction to loud noises, and problems in crowds.  This examiner concurred with the December 2010 examiner in finding recurrent distressing memories, avoidance, feelings of detachment, irritable behavior, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  The examiner also objectively noted a depressed mood, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and suicidal ideation.  The examiner did not find obsessional rituals, impaired impulse control, illogical speech, disorientation, or lack of hygiene.  The examiner concluded that the Veteran had a mental condition that was formally diagnosed, but indicated that the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased rating for PTSD.  The disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 50 percent rating throughout the period on appeal.  
The Veteran has a history of symptoms that include sleep impairment, weekly panic attacks, poor concentration, exaggerated startle response, hypervigilance, impaired attention, difficulty concentrating, disturbances of motivation and mood, increased social isolation, some suicidal ideation, and difficulty establishing and maintaining effective work and social relationships.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 50 percent rating.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 50 percent for his PTSD.  As noted above, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The aforementioned evidence does not show that the Veteran has obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene.

The Board notes that the Veteran has reported having irritability or aggressive behavior, but the evidence does not suggest that he has impaired impulse control.  In fact, the December 2010 VA examiner noted that the Veteran did not have any violent behavior, and the August 2014 VA examiner indicated that he did not have impaired impulse control, such as unprovoked irritability with periods of violence or any grossly inappropriate behavior.  The Veteran also denied any legal or behavioral problems at the latter examination.  

Additionally, the Veteran's anxiety and depression have not been near-continuous such that it affected his ability to function independently, appropriately, and effectively.  The evidence shows that he has good hygiene, as well as appropriate communication and behaviors.  He has not had any legal problems and denied any violent behavior.  There is also no indication that he requires assistance.  Thus, while the Veteran may have been experiencing anxiety and/or depression, the Board finds that the evidence of record shows that the severity of such symptoms are more appropriately described as a "disturbance of motivation and mood" under the criteria for a 50 percent evaluation.  The severity did not rise to the level of compromising his ability to independently and appropriately function as the 70 percent rating criteria contemplate.  

The Board also acknowledges the Veteran's report of occasional hallucinations in February 2011.  However, he had denied a history of hallucinations a few months earlier at the December 2010 VA examination.  The August 2014 VA examiner also found that there were no persistent hallucinations or delusions.  Thus, the Veteran's report does not appear to rise to the level of frequency or duration contemplated in the rating criteria.  Moreover, as discussed below, any hallucinations have not caused the degree of occupational and social impairment as required under the rating criteria for a 70 percent rating. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In addition, although the Veteran previously denied having any suicidal ideation at the December 2010 VA examination, the Board does acknowledge that he later reported having suicidal ideation in February 2011 and at the August 2014 VA examination.  However, there is no indication that has had any plan, intent, or attempt.  Indeed, he has denied having any treatment or hospitalization, and the August 2014 VA examiner stated that the Veteran did not appear to pose any threat or danger to himself or others.  Moreover, as discussed below, the symptom of suicidal ideation has not caused the degree of occupational and social impairment as required under the rating criteria for a 70 percent rating. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

With regard to social impairment, the Board notes that the Veteran has reported increasing social isolation.  However, he has consistently reported having a good relationship with his wife and children.  He also told the December 2010 VA examiner that he had a good relationship with his siblings.

With regard to occupational impairment, the Veteran has reported that he retired.  At the December 2010 VA examination, he indicated that he retired due to difficulty focusing on the job, which he attributed to his sleep problems and poor concentration.  However, he later told the August 2014 VA examiner that he had been a FBI agent since his military service and retired because of the mandatory retirement age.  The examiner noted that, in other words, he had functioned well.

Moreover, the August 2014 VA examiner concluded that the Veteran had a mental condition that was formally diagnosed, but indicated that the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Indeed, he stated that the Veteran's PTSD was not profound, but was instead relatively mild.  The December 2010 VA examiner had also described the Veteran's psychiatric impairment as being an occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  These statements were made my examiners who reviewed the claims file, considered the Veteran's reported history and subjective complaints, and performed a mental condition.  Their conclusions clearly weigh against a disability evaluation in excess of 50 percent.

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 70 percent evaluation, or akin to the symptoms listing as found in the rating criteria. Mauerhan, supra.  The evidence also does not show that the Veteran had occupational and social impairment with deficiencies in most areas. 

Finally, the Board acknowledges the December 2010 VA examiner assigned the Veteran a GAF score of 50.  A GAF score between 41 and 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF score assigned is but one factor for consideration in a rating.  While considering the GAF score of record as part of the overall social and occupational functioning picture, the Board finds the narrative contained in the VA examination report to be the most probative evidence of the Veteran's psychological symptomatology.

When all of the evidence and findings contained therein are considered in totality, including the degree of functioning as evidence by the GAF score, the Board finds that that the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.  The Board concludes that the preponderance of the evidence is against a finding that an evaluation in excess of 50 percent is appropriate, and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes sleep impairment, disturbances of motivation and mood, suicidal ideation, and panic attacks,  are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Indeed, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

An initial evaluation of 50 percent for PTSD is granted.


REMAND

The Board notes that there is no opinion of record addressing the combined impact of the Veteran's service-connected disabilities on his employability.  Therefore, remand is required to obtain a social and industrial survey.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  A written copy of the report should be associated with the claims file.  

2.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence obtained since the statement of the case.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


